Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Drawings
Drawings filed on 10/15/16 has been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the aligned multilayer pigment flakes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is considered “the heated coating composition of the multilayer pigment flakes”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-29, 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger W. Phillips et al (U. S. Patent: 5135812, here after Phillips-3), further in view of Gerhard Pfaff et al (U. S. Patent Application: 2003/0017316, here after Pfaff), and Emile R. A. Josso et al (U. S. Patent: 3052576, here after Josso).
Claim 22 is rejected. Phillips-3 teaches a method for making a multilayer pigment flake comprising:
forming on a substrate(110) a layer stack including two or more semi-transparent absorber layers (161, 165) of a ferromagnetic metal(thin layer of Cr), two or more dielectric layers(162, 164), and one opaque reflecting layer(163, thick opaque layer of aluminum) [abstract, fig. 3C, column 9 lines 13-30, claim 1]:
stripping the layer stack from the substrate(web)[column 12 lines 57-61; and
 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method for making a layer stack as Phillips-3 teaches and the opaque reflecting layer and semi-transparent absorber layer are chromium-iron alloy, because Pfaff teaches it is suitable alloy for reflective opaque layer (as well as aluminum) and semi-transparent absorber layer (as well as chromium)(please note the thickness of the alloy to make opaque layer is 35 nm compare with thickness of 5-25 nm to make absorber layer). Pfaff teaches ferromagnetic layer (absorber layer and reflecting opaque layer) comprising chromium and iron, but does not teach the amount of chromium. Josso teaches adding about 17% chromium to iron, yield an alloy with good chemical corrosive stability and magnetic properties [column 2 lines 9-17]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical paint pigments as Phillips-3 and Pfaff teach and have the absorber and reflecting layers comprising 17%Chromium, 83% iron and 0% aluminum, because it helps corrosion stability and improves magnetic properties.

	Claim 24 is rejected as Phillips-3 teaches the multilayer pigment flakes have an average particle size of about 20 um [column 18 lines 35-38].
Claim 25 is rejected as Phillips-3 teaches the multilayer pigment flakes are combined with a resin (binder medium) to form a coating composition [column 11 lines 23-35, 48-52].
Claim 26 is rejected as Phillips-3 teaches printing the coating composition onto a paper substrate [column 11 lines 17-22].
Claim 27 is rejected, Phillips-3 teaches printing the coating composition onto at least one of currency, security documents [column 19 lines 37-42].
Claim 28 is rejected, Phillips-3 teaches the layer stack was formed using evaporation in vacuum [column 13 lines 10-25].
Claim 29 is rejected, Phillips-3 teaches the substrate is polyester [column 12 lines 14-21].
Claim 32 is rejected, Phillips-3 teaches the dielectric layers comprising silicon dioxide, aluminum oxide or magnesium fluoride [column 7 lines 55-end column 8 lines 1-18], which in fact each of them has different optical thickness (depth).
Claim 33 is rejected, Phillips-3 teaches the layer stack is formed by sputtering (physical vapor deposition) [column 12 lines 52-56]. 
Claim 34 is rejected, Phillips-3 teaches curing the binder medium by a heating, or exposure [column 11 lines 23-30].
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger W. Phillips et al (U. S. Patent: 5135812, here after Phillips-3), Gerhard Pfaff et al (U. S. Patent Application: 2003/0017316, here after Pfaff), and Emile R. A. Josso et al (U. S. Patent: 3052576, here after Josso), further in view of Alberto Argoitia et al (U. S. patent Application: 2003/0129404, here after Argoitia).
Claim 35 is rejected. Phillips-3 teaches adding binder medium (resin), and 
although it also teaches drying (which commonly is evaporation of solvent)[column 9 lines 23-35], but does not teach  binder medium comprising a solvent. Argoitia teaches forming on a substrate (263) a layer stack including layers of layers of ferromagnetic (absorber, 268, 272), and dielectric layers (266, 270) (fig. 14) [0167], and reflecting layer [fig. 14], stripping (removing) and fracturing the layer stack from the substrate [0117, 0175]. Argoitia also teaches adding resin medium (binder) where it contains a solvent such as water or organic solvent to make paint composition [0141-01412]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical paint pigments as Phillips-3, Pfaff and Jasso teach, wherein the binder medium (resin) comprising a solvent, because it is suitable to have binder dissolve in a solvent and form paint for the pigment flakes.
Claims 31 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger W. Phillips et al (U. S. Patent: 5135812, here after Phillips-3), Gerhard Pfaff et al (U. S. Patent Application: 2003/0017316, here after Pfaff), and Emile R. A. Josso et al (U. S. Patent: 3052576, here after Josso), further in view of Rene C. Hoffman et al( U S. Patent Application: 2005/0123764, here after Hoffman).

Claim 36 is rejected for the same reason claim 31 is rejected above. Hoffman also teaches exposing the coating composition to a magnetic field to align the multilayer pigment [0060 last 10 lines]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making optical paint pigments as Phillips-3, Pfaff and Jasso teach, wherein a magnetic field applied to the color shifting pigment, because it align the flakes and forms variable color and variable intensity.
Claim 37 is rejected for the same reason claim 36 is rejected. Phillips-3 teaches forming an optical-effect image [abstract, column 9 lines 13-16]
Claim 38 is rejected as Phillips-3 teaches the heated coating composition of multilayer pigment flakes (cured paint) exhibit angle-dependent color travel [column 9 lines 56-end column 10 lines 1-11column 16 lines 28-38].
Response to Arguments
Applicant's arguments filed 04/14/21 have been fully considered but they are not persuasive. The applicant argument regarding teaching of two semi-transparent . 
Same above statement is valid for the rest of the applicant arguments regarding rejection or the other claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712